Title: Executive Memorandum, 1 September 1809 (Abstract)
From: Madison, James
To: 


1 September 1809. Under the authority of the 3 Mar. 1809 act entitled “An act further to amend the several acts for the establishment and regulation of the Treasury, War, and Navy Departments,” directs that “out of the monies appropriated by an act passed March 3. 1809 … ‘for provisions,’ there be applied seventy five thousand dollars, to [‘]the repairs of Vessels’ and twenty five thousand dollars to ‘contingent expences’ in the Navy Department.”
